Judgment, Supreme Court, Bronx County (William T. Martin, J.), rendered April 20, 1988, convicting defendant, after a jury trial, of grand larceny in the fourth degree and sentencing him, as a predicate felon, to a term of from 2 to 4 years’ imprisonment, unanimously affirmed.
We reject defendant’s claim that the identification testimony was insufficient to establish his guilt beyond a reasonable doubt. The circumstances surrounding both the complainant’s and the police officers’ identification of defendant were fully explored on cross-examination and during summation. The jury credited the identification testimony, and we discern no reason to disturb its conclusion on appeal. (People v Mosley, 112 AD2d 812, affd 67 NY2d 985.) Furthermore, there was nothing impermissibly suggestive in connection with complainant’s showup identification, which occurred 7 to 10 minutes after the commission of the crime, a short distance away from the crime scene. (People v Love, 57 NY2d 1023.)
Defendant failed to preserve for review his arguments with respect to the court’s charge. In any event, we find the charge *596aptly stated the legal principles applicable to the case. Concur —Murphy, P. J., Carro, Kupferman, Asch and Kassal, JJ.